DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-19 of U.S. Patent No 11051567. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims of the instant application and the claims of US 11051567 overlaps.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 recite the limitation “the third hierarchical level” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulseman et al. (US 2017/0014111 A1) (“Hulseman”).
With respect to claim 1, Hulseman teaches a device comprising a microstructured surface having at least two hierarchical levels that are self -similar (0013, 0090, Fig. 5), including a first level and a second level, each of the first and second levels including microfeatures (0055-0058, 0090-0094).  Hulseman’s third set microfeatures were interpreted as corresponding to the first level microfeatures of the present invention and the second set microfeatures were interpreted as corresponding to the second level microfeatures of the present invention.  In Hulseman the first level microfeatures have a width of from about 0.4 micron to about 10 microns (0093), a height of from about 0.4 microns to about 10 microns (0093), and a pitch between adjacent microfeatures of 1 micron or more (0091), the ranges of the width, height and pitch overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.050).  Hulseman discloses the second level microfeatures have a width of from about 10 microns to about 50 micrometers (0056), a height of from about 10 microns to about 50 microns (0057), and a pitch between adjacent microfeatures of from about 10 microns to about 50 microns (0055); the ranges overlapping the recited ranges; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Hulseman discloses the first level being disposed about the second level (Fig. 5).
Hulseman is silent with respect to the at least two hierarchical levels producing Wenzel-Cassie fluid pinning states when placed in contact with a wet surface  and the at least two hierarchical levels producing a split contact Wenzel-Cassie wetting states, however as Hulseman discloses the dimensions of microfeatures of the at least two hierarchical levels, the ranges overlapping the ranges disclosed in the instant Specification, the materials similar to those disclosed in the instant Specification such as fluoropolymers (0083), it would be obvious to a person skilled in the art that the structure of Hulseman is capable to perform as recited in the claim.
Regarding claim 2, Hulseman teaches the device of claim 1.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be expected that the at least two hierarchical levels of Hulseman are capable of producing frustrated wetting states.
As to claim 3, Hulseman teaches the device of claim 2.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be expected that the at least two hierarchical levels of Hulseman are capable of producing frustrated contact surfaces.
With respect to claim 4, Hulseman teaches the device of claim 1.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be expected that the at least two hierarchical levels of Hulseman are capable of producing metastable wetting states on at least one hierarchical level.
Regarding claim 5, Hulseman teaches the device of claim 1.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it is inherent that the at least two hierarchical levels possess a periodicity capable of accommodating a wrinkle eigenmode of a target deformable surface.  
As to claim 6, Hulseman teaches the device of claim 2.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art  that the at least two hierarchical levels are capable to inhibit the evolution of a buckled state in a target deformable surface when a shear force is applied to the device.
With respect to claim 7, Hulseman teaches the device of claim 3.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art that the at least two hierarchical levels are capable to inhibit translation of the device when in contact with a deformable surface when a shear force is applied to the device.
With respect to claim 9, Hulseman teaches the device of claim 1, wherein the microstructure comprises three hierarchical levels (0013, 0047-0061, Fig, 3).
With respect to claim 10, Hulseman teaches the device of claim 9, wherein the three hierarchical levels include a third hierarchical level having a width of from about 450 microns to about 750 microns (0052).  The range of width overlaps the range recited in claim 10, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 11, Hulseman teaches the device of claim 9, wherein a third hierarchical level includes microfeatures having a height of from about 100 microns to about 500 microns (0053).  The range of the height overlaps the range recited in claim 11, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 12, Hulseman teaches the device of claim 10, wherein a third hierarchical level includes microfeatures having a pitch of from about 450 microns to about 750 microns (0051).  The range of the pitch overlaps the range recited in claim 12, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 13, Hulseman teaches the device of claim 1.  Hulseman is silent with respect to the device wherein the microstructured surface when in contact with a wet contact surface forms an interface, the interface comprising a solid contact surface, a hydrophobic liquid contact surface, and a hydrophilic liquid contact surface, however, since Hulseman discloses the device as disclosed in the instant Specification as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art that the device according to Hulseman is capable to perform as intended.
Regarding claim 14, Hulseman teaches the device of claim 1.  Hulseman is silent with respect to the device wherein the microstructured surface when in contact with another wet surface forms an interface, the interface comprising a solid contact surface, a gas contact surface and a hydrophilic liquid contact surface, however, since Hulseman discloses the device as disclosed in the instant Specification as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art that the device according to Hulseman is capable to perform as intended.
As to claim 15, Hulseman teaches the hierarchical levels that are multi-periodic (Fig. 5).  As Hulseman discloses a microstructured surface comprising hierarchical levels as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art that the two hierarchical levels can perform so that at least one period matches one or more wrinkle eigenmodes of a target deformable surface.
With respect to claim 16, Hulseman teaches the device of claim 13.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 13, it is inherent that in the device of Huiseman at least two contact surfaces are frustrated.
Regarding claim 17, Hulseman teaches the device of claim 13.  As Hulseman discloses a microstructured surface as the one disclosed in the instant Specification, as discussed above with respect to claim 13, it would be obvious to a person of ordinary skill in the art that Shallamach motion in a target contact surface would be inhibited.
With respect to claim 18, Hulseman teaches the device of claim 1.  As Hulseman discloses a microstructured surface comprising hierarchical levels as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art that the device of Hulseman is capable to perform as intended, that is at least one Wenzel-Cassie wetting state transitions to a Wenzel wetting state when at least 1 mN of shear force is applied to the device.
Regarding claim 19, Hulseman teaches the device of claim 1.  As Hulseman discloses a microstructured surface comprising hierarchical levels as the one disclosed in the instant Specification, as discussed above with respect to claim 1, it would be obvious to a person of ordinary skill in the art that in the device of Hulseman at least one Wenzel-Cassie wetting state transitions to a Cassie-Baxter wetting state when at least 1 mN of shear force is applied to the device.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulseman in view of Bluecher et al. (US 2014/0200679 A1) (“Bluecher”).
Regarding claim 8, Hulseman teaches the device of claim 1, but is silent with respect of a smooth chemical surface as recited in the claim.  Bluecher discloses a device comprising a microstructured surface, wherein the microstructured surface comprises a smooth chemical surface with the same hydrophobicity as the hierarchical level (0126, 0130), the surface selected for a specific purpose associated with an implant.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the device of Hulseman a smooth chemical surface as disclosed in Bluecher depending on the intended use of the device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulseman in view of Natarajan et al. (US 2013/0172927 A1) (“Natarajan”).
With respect to claim 20, Hulseman teaches the device of claim 1, but is silent with respect to the device comprising an implantable mesh that is biocompatible.  Natarajan discloses a device comprising an implantable mesh that is biocompatible (abstr, 0024, 0040), the mesh comprising microfeatures that enable attachment of the mesh to a target tissue (0024).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the device of Hulseman including an implantable mesh comprising the microfeatures, the mesh being biocompatible in order to obtain an implantable device that is capable to attach to a target tissue.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783